Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The combination of Labanca, and Swalin as cited in Office Action dated 12/7/2021 teach the limitations of claim 1, with the exception that the combination does not teach, within the context recited for methods and apparatus for anomaly detections, “ generate a feature score for each of the plurality of features based on a log transformation of each of the plurality of features with respect to the cost feature, wherein at least a portion of the log transformations comprise a ratio between each respective feature of the plurality of features and the cost feature" .
 US 20150324737- A1, Chrzan discusses relating product feature attributes to product price and determination of erroneous listings; however also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628